DISSENTING OPINION
By KLINGER, PJ.
Under §12028, GC, partition could have been instituted within one year after the death ■ of the ancestor provided the tenant in common bringing the suit, furnish bond conditioned to pay all debts and charges of administering tire estate. In the case at bar, four years intervened before suit was instituted by John C. Retterer, one of the tenants in common and heirs at law. The statute does not require any bond to be given after one year, and also recognizes the right to bring partition.
In order to protect creditors of the ancestor from whom the estate came, §10510-52, GC, was enacted which gives creditors full protection but does not give an administrator then appointed, authority to bring suit to sell the property when one of the tenants in common has previously started proceedings in partition. For these reasons I dissent from the majority.
Landis et v Shearer, 25 Oh Ap, page 7, (5 Abs 646) while not parallel to the case at bar, lays down the principle that, in my opinion, should govern in this case as applied to §§10510-52 and 12028, GC, heretofore referred to.